CONFIDENTIAL


Employee Restricted Stock Unit Agreement
This Employee Restricted Stock Unit Agreement (the “Agreement”), by and between
Univar Inc., a Delaware corporation (the “Company”), and the Employee whose name
is set forth on Exhibit A hereto, is being entered into pursuant to the Univar
Inc. 2015 Omnibus Equity Incentive Plan (the “Plan”) and is dated as of January
30, 2017. Capitalized terms that are used but not defined herein shall have the
respective meanings given to them in the Plan.
Section 1.Grant of Restricted Stock Units. The Company hereby evidences and
confirms its grant to the Employee, effective as of the date set forth on
Exhibit A hereto (the “Grant Date”), of the number of Restricted Stock Units set
forth on Exhibit A hereto. This Agreement is entered into pursuant to, and the
Restricted Stock Units granted hereunder are subject to, the terms and
conditions of the Plan, which are incorporated by reference herein. If there is
any inconsistency between any express provision of this Agreement and any
express term of the Plan, the express term of the Plan shall govern unless
otherwise expressly set forth herein.

Section 2.Vesting of Restricted Stock Units.
(a)    Vesting. Except as otherwise provided in this Section 2,
one-twenty-fourth (1/24) of the Restricted Stock Units shall become vested, if
at all, on each of the last days of each of the twenty-four (24) months
following the Grant Date (each, a “Vesting Date”), so long as the Employee is
continuing to be employed by, or providing services as a Director to, the
Company and its Affiliates on such Vesting Date. Vested Restricted Stock Units
shall be settled as provided in Section 3 of this Agreement. For purposes of
this Agreement, references in this Agreement and in the Plan to “employment”
and/or “service” shall include employment as an employee of the Company and
service to the Company as a Director of the Company.
(b)    Effect of Termination of Employment or Service.
(i)    Special Termination. If the Employee’s employment or service is
terminated (i) by reason of the Employee’s death, (ii) by reason of the
Employee’s Disability, (iii) by the Company without Cause or (iv) by the
Employee for Good Reason (each of clause (i), (ii), (iii) and (iv), a “Special
Termination”) before the second (2nd) anniversary of the Grant Date, any then
outstanding unvested Restricted Stock Units shall vest, as of the date of such
Special Termination.
(ii)    Any Other Reason. Upon termination of the Employee’s employment or
service for any reason other than a Special Termination (whether initiated by
the Company or by the Employee), any unvested Restricted Stock Units shall be
forfeited and canceled effective as of the date of such termination.





--------------------------------------------------------------------------------




(c)    Effect of a Change in Control. In the event of a Change in Control, the
treatment of any outstanding Restricted Stock Units shall be governed by Article
XIV of the Plan; provided, that, notwithstanding the terms of Section 14.1(y) of
the Plan, any Alternative Award (within the meaning of the Plan) in respect of
the Restricted Stock Units must provide for full vesting of the Alternative
Award if following a Change in Control, the Employee’s continuous employment or
service as a Director is terminated by the Company without Cause or by the
Employee for Good Reason during the remaining vesting period thereof.
(d)    Discretionary Acceleration. Notwithstanding anything contained in this
Agreement to the contrary, the Administrator, in its sole discretion, may
accelerate the vesting with respect to any Restricted Stock Units granted under
this Agreement at such times and upon such terms and conditions as the
Administrator shall determine.
(e)    No Other Accelerated Vesting. The vesting and settlement provisions set
forth in this Section 2, or in Section 3, or expressly set forth in the Plan,
shall be the exclusive vesting and exercisability provisions applicable to the
Restricted Stock Units and shall supersede any other provisions relating to
vesting and exercisability, unless such other such provision expressly refers to
the Plan by name and this Agreement by name and date.

Section 3.Settlement of Restricted Stock Units.
(a)    Timing of Settlement. Subject to Section 6(a) hereof, (i) any outstanding
Restricted Stock Units that became vested on a Vesting Date or upon a Special
Termination shall be settled into an equal number of shares of Company Common
Stock on a date selected by the Company that is within 30 days following such
Vesting Date or Special Termination, and (ii) any outstanding Restricted Stock
Units that became vested upon a Change in Control pursuant to Section 2(c)(ii)
of this Agreement shall be settled into an equal number of shares of Company
Common Stock (or, in the determination of the Administrator, in cash in lieu of
shares of Company Common Stock) on the date of the Change in Control (each such
date in clause (i) or (ii) hereof, a “Settlement Date”); provided that if a
Vesting Date or Special Termination occurs between January 1 and March 30, the
RSUs that become became vested on such Vesting Date or Special Termination shall
not settle until March 31 of such calendar year or within 30 days thereafter.
(b)    Mechanics of Settlement. On each Settlement Date, the Company shall
electronically issue to the Employee one whole share of Company Common Stock for
each Restricted Stock Unit that then became vested (except as provided in
Section 6(a)), and, upon such issuance, the Employee’s rights in respect of such
Restricted Stock Unit shall be extinguished. On or before any Settlement Date,
at the Company’s request, the Company and the Employee shall enter into a
Subscription Agreement that establishes the rights and obligations of the
Company and the Employee relating to the shares of Company Common Stock issued
in respect of the Restricted Stock Units, in the form then customarily used by
the Company under the Plan for such purpose. In the event that there are any
fractional


2



--------------------------------------------------------------------------------




Restricted Stock Units that became vested on such date, such fractional
Restricted Stock Units shall be settled through a cash payment equal to the
portion of Restricted Stock Unit multiplied by the Fair Market Value of the
Company Common Stock on such Settlement Date. No fractional shares of Company
Common Stock shall be issued.
Section 4.Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Employee may not sell the shares of Company Common Stock acquired
upon settlement of the Restricted Stock Units unless such shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the Company
Common Stock, and the Employee may not sell the shares of Company Common Stock
if the Company determines that such sale would not be in material compliance
with such laws and regulations.
Section 5.Restriction on Transfer; Non-Transferability of Restricted Stock
Units. The Restricted Stock Units are not assignable or transferable, in whole
or in part, and they may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than by will or by the laws of descent and distribution to the
estate of the Employee upon the Employee’s death. Any purported transfer in
violation of this Section 5 shall be void ab initio.
Section 6.Miscellaneous.

(a)    Tax Withholding. The Company or one of the Subsidiaries shall require the
Employee to remit to the Company an amount in cash sufficient to satisfy any
applicable U.S. federal, state and local and non-U.S. tax withholding
obligations that may arise in connection with the vesting of the Restricted
Stock Units and the related issuance of shares of Company Common Stock.
Notwithstanding the preceding sentence, if the Employee elects not to remit cash
in respect of such obligations, the Company shall retain a number of shares
issued in respect of the Restricted Stock Units then vesting that have an
aggregate Fair Market Value as of the Settlement Date equal to the amount of
such taxes required to be withheld (and the Employee shall thereupon be deemed
to have satisfied his or her obligations under this Section 6(a)). The number of
shares of Company Common Stock to be issued in respect of Restricted Stock Units
shall thereupon be reduced by the number of shares of Company Common Stock so
retained. The method of withholding set forth in the immediately preceding
sentence shall not be available if withholding in this manner would violate any
financing instrument of the Company or any of the Subsidiaries.
(b)    Authorization to Share Personal Data. The Employee authorizes the Company
or any Affiliate of the Company that has or lawfully obtains personal data
relating to the Employee to divulge or transfer such personal data to the
Company or to a third party,


3



--------------------------------------------------------------------------------




in each case in any jurisdiction, if and to the extent reasonably appropriate in
connection with this Agreement or the administration of the Plan.
(c)    No Rights as Stockholder; No Voting Rights. Except as provided in Section
6(b), the Employee shall have no rights as a stockholder of the Company with
respect to any shares of Company Common Stock covered by the Restricted Stock
Units prior to the issuance of such shares of Company Common Stock.
(d)    No Right to Awards. The Employee acknowledges and agrees that the grant
of any Restricted Stock Units (i) is being made on an exceptional basis and is
not intended to be renewed or repeated, (ii) is entirely voluntary on the part
of the Company and the Subsidiaries and (iii) should not be construed as
creating any obligation on the part of the Company or any of the Subsidiaries to
offer any Restricted Stock Units or other Awards in the future.
(e)    No Right to Continued Employment. Nothing in this Agreement shall be
deemed to confer on the Employee any right to continue in the employ of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such employment at any time.
(f)    Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Award shall be final and
binding and conclusive on all persons affected hereby.
(g)    Forfeiture of Awards. The Restricted Stock Units granted hereunder (and
gains earned or accrued in connection therewith) shall be subject to such
generally applicable policies as to forfeiture and recoupment (including,
without limitation, upon the occurrence of material financial or accounting
errors, financial or other misconduct or Competitive Activity) as may be adopted
by the Administrator or the Board from time to time and communicated to the
Employee or as required by applicable law, and are otherwise subject to
forfeiture or disgorgement of profits as provided by the Plan.
(h)    Lock-Up Period. If requested by the underwriters managing any public
offering of Company Common Stock, the Employee agrees to execute a separate
agreement to the effect that, except as otherwise approved by the Administrator,
shares of Company Common Stock acquired by the Employee following the vesting
and settlement of all or any portion of the Restricted Stock Units granted
hereunder may not be sold, transferred, or otherwise disposed of prior to the
date following such public offering as so required by such underwriters (the
“Lock-Up Period”). The Company may impose stop-transfer instructions with
respect to the Company Common Stock subject to the foregoing restriction until
the end of such Lock-Up Period.


4



--------------------------------------------------------------------------------




(i)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, the Employee hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Employee pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company website or other electronic
delivery.
(j)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. Nothing in this Agreement, express or implied, is intended or shall
be construed to give any person other than the parties to this Agreement or
their respective successors or assigns any legal or equitable right, remedy or
claim under or in respect of any agreement or any provision contained herein.
(k)    Waiver; Amendment.
(i)    Waiver. Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement. Except as provided
in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.
(ii)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(l)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Employee without the prior written consent of the other party.
(m)    Applicable Law. This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State


5



--------------------------------------------------------------------------------




of Delaware, without reference to principles of conflict of law that would
require application of the law of another jurisdiction.

(n)    Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction contemplated hereby. Each party (i) certifies that no
representative, agent or attorney of any other party has represented, expressly
or otherwise, that such other party would not, in the event of litigation, seek
to enforce the foregoing waiver and (ii) acknowledges that he, she or it and the
other party hereto have been induced to enter into the Agreement by, among other
things, the mutual waivers and certifications in this Section 6(n).
(o)    Limitations of Actions. No lawsuit relating to this Agreement may be
filed before a written claim is filed with the Administrator and is denied or
deemed denied as provided in the Plan and any lawsuit must be filed within one
year of such denial or deemed denial or be forever barred.
(p)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.
(q)    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall constitute one and the same instrument.
(r)    Section 409A. Notwithstanding any other provision of this Agreement to
the contrary, if any payment hereunder is subject to Section 409A of the Code
and if such payment is to be paid on account of the Employee’s separation from
service (within the meaning of Section 409A of the Code), if the Employee is a
specified employee (within the meaning of Section 409A(a)(2)(B) of the Code),
and if any such payment is required to be made prior to the first day of the
seventh month following the Employee’s separation from service, such payment
shall be delayed until the first day of the seventh month following the
Employee’s separation from service (or, if earlier, his death). To the extent
that any payments or benefits under this Agreement are subject to Section 409A
of the Code and are paid or provided on account of the Employee’s termination of
employment, the determination as to whether the Employee has had a termination
of employment (or separation from service) shall be made in accordance with
Section 409A of the Code and the guidance issued thereunder without application
of any alternative levels of reductions of bona fide services permitted
thereunder. It is the intention that this Agreement comply with Section 409A of
the Code (or an exception thereunder) and shall be interpreted in all respects
in accordance with Section 409A.
[signature page follows]


6



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the Grant Date.


UNIVAR INC.
 
 
By:
/s/ Stephen N. Landsman
 
Name: Stephen N. Landsman
 
Title: Secretary
 
 
EMPLOYEE
 
 
By:
/s/ Stephen D. Newlin
 
Name: Stephen D. Newlin
 
Title: Chairman, President and Chief Executive Officer







7



--------------------------------------------------------------------------------




Exhibit A to
Employee Restricted Stock Unit Agreement


Employee:
Stephen D. Newlin
 
 
 
 
 
 
 
Grant Date:
January 30, 2017
 




Number of Restricted Stock Units Granted hereby:


300,000
 





8

